EXHIBIT 10.1

 

PROMISSORY NOTE

$240,000.00

Miami, Florida
May 2, 2007

FOR VALUE RECEIVED, WATERBANK OF AMERICA (USA) INC., a Utah corporation
("Borrower"), having an office at 1395 Brickell Avenue, Suite 1020, Miami,
Florida, 33131, promises to pay to the order of Forstar Capital Advisors, Inc.
(collectively, "Lender"), having an office at The Exchange Tower, 130 King
Street West, Suite 2950, Toronto, Canada, M5X 1C7, or assigns ("Lender"), the
principal sum of TWO HUNDRED FORTY THOUSAND AND NO/100 DOLLARS ($240,000.00)
(the "Loan"), in one lump sum, not later than ninety (90) days following the
date hereof (the "Maturity Date"), or such earlier date as may be required under
the terms of this Promissory Note (hereinafter the "Note"), together with
interest thereon, calculated at the rate of nine percent (9%) per annum on the
unpaid principal balance. For purposes of this Note, "Business Day" shall mean
any day other than a Saturday, a Sunday or a day on which commercial banks in
Miami, Florida, are authorized or required to close. All currency amounts shall
be in United States Dollars.



As additional consideration for making this loan, the Borrower shall issue the
Lender, or its assigns, thirty thousand (30,000) shares of Borrower's Common
Stock, $0.001 par value per share. Lender acknowledges and agrees that the
above-described securities are "restricted securities" as that term is defined
in Rule 144(a)(3) adopted under the Securities Act of 1933, as amended, and can
be resold only upon registration with the Securities and Exchange Commission or
in reliance upon an appropriate exemption under the Securities Act of 1933, as
amended.

The proceeds of the loan will be applied by or on behalf of the Borrower to pay
for certain auditing and accounting services, to pay certain expenses incurred
by Borrower in connection with the development of its distribution network, and
the balance for working capital and general corporate purposes. Lender may, in
its discretion, pay any such service providers directly in such amounts as
determined by Lender, and Borrower nonetheless shall be liable for repayment to
Lender for all such amounts in accordance with the terms and conditions of this
Note.

Principal and interest shall be payable in lawful money of the United States.
Payments hereon shall be credited first to accrued and unpaid interest hereon,
and the balance to principal. The principal, any or all of the interest due
pursuant to the terms of this Note, or any combination of principal and
interest, may be prepaid in whole, or in part, without premium or penalty on any
Business Day. Upon payment in full of the unpaid principal balance of this Note
and all accrued and unpaid interest, this Note shall be cancelled and shall
thereupon cease, terminate and become void, and Lender shall execute shall
documents as may be necessary or convenient to accomplish such effect.

Amendments. This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Lender or Borrower, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought. Whenever used, the singular number
shall include the plural, the plural the singular, and the words "Lender" and
"Borrower" shall include their respective successors, assigns, heirs, executors
and administrators.

Waiver. Borrower and all others who may become liable for the payment of all or
any part of this Note do hereby severally waive presentment and demand for
payment, notice of dishonor, protest, notice of protest, notice of nonpayment,
notice of intent to accelerate the maturity hereof and of acceleration, and/or
any claim of defense based upon claims of lender liability. No release of any
security for the Note or any person liable for payment of the Note, no extension
of time for payment of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of the Note made by agreement between
Lender and any other person or party shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of Borrower, and
any other person or party who may become liable for the payment of all or any
part of the Note.

Attorneys' Fees. Borrower agrees to pay all costs incurred by Lender in
employing an attorney in connection with any actions or proceedings (including
any bankruptcy proceedings) which may be brought or which Lender may defend or
join to enforce the terms of this Note, or any other agreement or document
pertaining to the indebtedness, or which may be incurred in connection with the
appointment of a receiver, or which may be incurred in enforcing or collecting
this Note with or without legal or equitable actions or proceedings.

Notices. All notices or other communications required or permitted to be given
pursuant hereto shall be given in writing, and will be deemed to have been duly
given when delivered or on the third business day after mailed, first class
postage prepaid, to the parties at their respective addresses as provided in the
first paragraph of this Note.

Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of Florida (without regard to principles of conflicts of
laws) and the applicable laws of the United States of America.

IN WITNESS WHEREOF, the undersigned has executed the foregoing instrument as of
the day and year first above written.

BORROWER

WATERBANK OF AMERICA (USA) INC.



By: /s/ MICHEL P. PELLETIER
Michel P. Pelletier,
President and Chief Executive Officer




--------------------------------------------------------------------------------


